McDONALD, Justice.
In Felts v. State, 537 So.2d 995, 1002 (Fla. 1st DCA 1988), the district court certified the following question as being of great public importance:
Whether that portion of chapter 87-110, Laws of Florida, which amends section 921.001(5), Florida Statutes, is applicable to appellate review of sentences imposed for offenses which were committed prior to July 1, 1987.
We answered the identical question in the negative in State v. McGriff, 537 So.2d 107 *1374(Fla.1989). Therefore, we approve the decision of the district court on rehearing.* 537 So.2d at 1004-06.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 The original appellate panel affirmed Felts’ sentence and certified the question set out above. On rehearing en banc, however, the district court reversed and remanded for resentencing, but adhered to the question certified in the original opinion.